DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 24, 29-33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP-1908584.
EP-1908584 discloses a laminated glass comprising a first and second glass plates (14, 15), an intermediated film (16, 17, 18) arranged between glass plates (Figure 2), a first and second bus bar (13a, 13b), a plurality of heating lines (12) to connect bus bars (Figure 1), some of plurality of heating lines having different lengths (Figure 3; 32) and lines with longer lengths have a larger width (Figure3; 32), intermediate film further comprises an adhesion layer in contact with heating lines and formed of a material capable of deforming to follow shape of heating lines (Figure 2; para. 0016, 0035), wherein at least one of the length and width of heating lines and the space therebetween differs such that a plurality of regions with different amounts of heat generation are formed (para. 0033, 0037), wherein second sides of first and second glass plates are longer than first sides (irregular/trapezoidal shaped glass plates; para. 0013), heating lines has portions with different widths (Figure 3; 32) that change in the length direction (Figure 3; 32), first and second bus bar and heating lines are between glass plates (Figure 2), spaces between adjacent heating lines is narrower on first bus bar side than on second bus bar side (Figure 1), a pair of adjacent heating lines (42) comprises at least one bypass heating line (45) that connects pair of adjacent heating lines (Figure 4), first and second bus bars and heating lines made of same material (para. 0011, 0027), line width of heating lines is 500 µm or smaller (para. 0006), wherein first side is an upper or lower side (Figure 1), an obstructing region wherein bus bars are arranged at positions overlapping the obstructing region (para. 0027), and wherein in a connecting portion the width of heating lines (45) is formed wider than that in another portion (42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-1908584 as applied to claim 1 above, and further in view of WO2015/170771.
EP-1908584 discloses all of the recited subject matter except an information acquisition region, a first width of heating lines in central region is larger than width of heating lines in side regions, central region includes portions with different amounts of heat generation with portion on information acquisition region side has an amount of heat generation larger than portion closer to second side, the curvature radius at corners of connecting region between adjacent ones of portions, the corners formed at both side edges of a wider portion is 1 µm or larger, and wherein of the first bus bar, portion corresponding to the information acquisition region is arranged closer to the second side than the information acquisition region.  WO-2015/170771 discloses an information acquisition region (para. 0012).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the information acquisition region of WO-2015/170771 in the laminated glass of EP-1908584 because, an information acquisition region allows for detection of rain or tolls.  While neither EP-1908584 nor WO2015/170771 explicitly discloses a first width of heating lines in central region is larger than width of heating lines in side regions, central region includes portions with different amounts of heat generation with portion on information acquisition region side has an amount of heat generation larger than portion closer to second side, the curvature radius at corners of connecting region between adjacent ones of portions, the corners formed at both side edges of a wider portion is 1 µm or larger, and wherein of the first bus bar, portion corresponding to the information acquisition region is arranged closer to the second side than the information acquisition region, EP-1908584 does disclose varying heating line width and length to adjust power density to allow for a more uniform heating free of hot spots (para. 0033).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a first width of heating lines in central region is larger than width of heating lines in side regions, central region includes portions with different amounts of heat generation with portion on information acquisition region side has an amount of heat generation larger than portion closer to second side, the curvature radius at corners of connecting region between adjacent ones of portions, the corners formed at both side edges of a wider portion is 1 µm or larger, and wherein of the first bus bar, portion corresponding to the information acquisition region is arranged closer to the second side than the information acquisition region as a matter of design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and show the general state of the art of laminated glass.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/May 17, 2022							Primary Examiner, Art Unit 3761